Citation Nr: 1711704	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  14-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective prior to April 6, 2010, for the grant of service connection for an acquired psychiatric disability, characterized as  posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a disability rating of 30 percent effective April 6, 2010.  The Veteran appealed for an earlier effective date for the grant of service connection.  

A video conference hearing was held in April 2015 before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v Shinseki, 23 Vet App 1 (2009) (claim for benefits based on
PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for an earlier effective date for the grant of service connection for PTSD, as encompassing entitlement to an earlier effective date for the grant of service connection for an acquired psychiatric disability.

The Board recognizes that in an April 2015 statement the Veteran raised the issue of revision of the December 2012 rating decision that granted an initial disability rating for 30 percent for PTSD based on clear and unmistakable error.  To the extent such correspondence was an attempt to bring a claim, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§  3.1 (p), 3.155, 3.160 (2016).

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for depression with memory loss and mood swings; the decision was not appealed and it became final.

2.  A June 2008 rating decision declined to reopen the claim for service connection for depression with memory loss and mood swings; the decision was not appealed and it became final.   

3.  On April 6, 2010, the RO received a new claim for a psychiatric disorder; no communications were received by VA prior to that time that may be construed as a claim for service connection for a psychiatric disorder.

4.  The currently assigned effective date of April 6, 2010, for entitlement to service connection for PTSD, is the date upon which petition to reopen the claim of entitlement to service connection for a psychiatric disorder was received.



CONCLUSIONS OF LAW

1.  The March 2004 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The June 2008 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  The criteria for the assignment of an effective date prior to April 6, 2010, for the grant of service connection for an acquired psychiatric disability, characterized as  PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the Veteran's claim for an earlier effective date, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for service connection for PTSD.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date.

With respect with the duty to assist, the Board notes that adjudication of the claim for earlier effective date is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claims.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Effective Date for Grant of Service Connection

The Veteran contends that the effective date of the award of service connection for PTSD should be the date of his original claim for service connection for a psychiatric disorder, in either August 2003 or February 2008, when he submitted claims for service connection for a psychiatric disorder, characterized as depression with memory loss and mood swings.  The Veteran has argued that he did not appeal prior rating decisions that denied service connection for an acquired psychiatric disorder due to lack of motivation associated with his psychiatric symptoms.  He has also argued that the effective date of the award of service connection for PTSD should be the date he became symptomatic for the condition, which he asserts has existed since service.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §  3.400 (2016).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. § 3.400 (r). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1 (p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157(b).  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Under 38 C.F.R. § 3.105 (a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Veteran's service connection claim for mental health disorder, characterized as depression with memory loss and mood swings, was originally denied in a March 2004 rating decision on the basis that there was no evidence of diagnosis.  The Veteran was notified of the decision and of his procedural rights by letter in March 2004.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the March 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

In February 2008, the Veteran submitted a petition to reopen a claim of service connection for depression.  In a June 2008 rating decision the RO declined to reopen the claim for service connection for depression with memory loss and mood swings because new and material evidence had not been submitted to reopen the claim.  The Veteran was notified of the decision and of his procedural rights by letter in June 2008.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the June 2008 rating decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  

On April 6, 2010, the Veteran submitted a claim for service connection for PTSD.

VA treatment records after April 9, 2010 recorded diagnoses and treatment for a psychiatric disorder, to include PTSD and depressive disorder, not otherwise specified.  
In a September 2010 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran appealed that decision. 

A VA examiner in November 2012 diagnosed PTSD due to fear of hostile military activity during service, and a December 2012 rating decision granted service connection for PTSD, effective April 6, 2010, the date of receipt of claim.  

In the present case, because of the prior final decisions in March 2004 and June 2008, the claim by which the Veteran was granted service connection for a PTSD was a claim to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  See Clemons, 23 Vet. App. at 5, 9.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005). 

The evidence of record does not reflect any written communication from the Veteran prior to August 2003 and after the March 2004 denial, or prior to February 2008 and after the June 2008 denial, that may be interpreted as a formal or informal claim to reopen the previously disallowed claim for service connection for a psychiatric disorder.  In fact, following the June 2008 rating decision the Veteran made no correspondence to VA addressing the issue of service connection for an acquired psychiatric disorder until the respective filing of the current claim for service connection for PTSD was received on April 6, 2010.  Additionally, the earliest medical evidence of record showing treatment for a mental health disorder is a VA treatment record dated April 9, 2010, after the current appeal was received.    

The date of receipt of the Veteran's petition to reopen the service connection claim for an acquired psychiatric disorder, characterized as PTSD, was April 6, 2010.  Therefore, the Board finds that the earliest effective date of service connection for this disability is April 6, 2010.

To the extent that the Veteran asserts that he missed his initial deadline to appeal the rating decisions issued in 2004 and 2008 because he suffered from severe psychiatric symptoms and lacked the ability to motivate himself following the March 2004 and June 2008 rating decisions, the Board finds that the Veteran's assertion raises an argument for equitable tolling.  In Irwin v. Department of Veterans Affairs, 111 S.Ct. 453, 458 (1990), the Supreme Court held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id at 457.

However, equitable tolling has been held to be inapplicable to issues involving effective dates under 38 U.S.C.A. § 5110.  In Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197, 1198 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances); Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).

In Barrett v. Principi, 363 F.3d 1316, 1321 (2004), the Federal Third Circuit expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct" but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making'... or 'incapable of handling [his] own affairs or unable to function [in] society.'"  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective date limitations prescribed by 38 U.S.C.A. § 5110 are not statutes of limitation.  Therefore, as the effective date established for the Veteran's entitlement to service connection for PTSD was based on 38 U.S.C.A. § 5110, the Veteran's equitable tolling argument must fail because he is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do.  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008), quoting Andrews, 351 F.3d at 1138.  Thus, the doctrine of equitable tolling is not for application in this case.

Nevertheless, even assuming equitable tolling was available to the Veteran, the Board finds that an earlier effective date would remain unwarranted.  As noted above, to obtain the benefit of equitable tolling, a veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  Barrett, 363 F.3d at 1321.  In addition, recently, the Federal Circuit held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.   

The Board finds that the record does not support the Veteran's assertion that his psychiatric symptoms during the relevant time period precluded him from completing tasks including filing his appeal in a timely manner.  Moreover, the record does not demonstrate that the Veteran's PTSD rendered him incapable of "rational thought or deliberate decision making" or "incapable of handling his own affairs."  In this regard, the Board notes that there is no evidence that the Veteran was being treated for a mental health disorder prior to April 2010.  

Accordingly, the Board finds that the evidence of record does not demonstrate that the Veteran's psychiatric disorder prevented him from filing timely appeals of the March 2004 and June 2008 rating decisions.  More importantly, the evidence of record does not demonstrate that the Veteran was incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  Thus, the March 2004 and June 2008 rating decisions are final.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016). 

Although the Board understands the Veteran's argument that his condition began before the effective date established, that is not the controlling factor in establishing effective dates for benefits.  Specifically, effective dates for service connection are not based on the date the condition began and cannot be any earlier than date of receipt of claim to reopen.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

Given the finality of the March 2004 and June 2008 rating decisions, the law is clear that the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (q)(ii), (r) (2016).  Accordingly, the Board concludes that April 6, 2010 is the proper effective date for the grant of service connection for an acquired psychiatric disorder, to include PTSD, as that is the date of the claim to reopen following the final June 2008 rating action.  As a preponderance of the evidence is against entitlement to an earlier effective date, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107 (b) (West 2014).


ORDER

Entitlement to an earlier effective date prior to April 6, 2010, for the grant of service connection for an acquired psychiatric disability, characterized as  posttraumatic stress disorder, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


